FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LESYA SHUNEVYCH,                                 No.   15-73797

              Petitioner,                        Agency No. A076-667-235

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Lesya Shunevych, a native and citizen of Ukraine, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s order denying her motion to reopen removal proceedings conducted in

absentia. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen, and review de novo constitutional

claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny

in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Shunevych’s motion to

reopen, where it was filed fourteen years after issuance of her order of removal in

absentia, and Shunevych failed to establish any statutory or regulatory basis to

excuse the untimeliness of her motion. See 8 C.F.R. § 1003.23(b)(4)(i), (ii)

(setting 180-day deadline for motions to reopen in absentia removal orders based

on exceptional circumstances, and no deadline for motions based on lack of notice

of a hearing); 8 U.S.C. § 1229a(b)(5)(C). Because Shunevych was personally

served a Notice to Appear that informed her of her obligation to update the court

with a current address, but she failed to do so, the agency was not required to

provide written notice of the hearing. See 8 U.S.C. § 1229a(b)(5)(B) (“No written

notice shall be required under subparagraph (A) if the alien has failed to provide

the address required under section 1229(a)(1)(F) of this title.”). The Notice to

Appear did not have to be provided in any language other than English. See

Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1155 n.4 (9th Cir. 2004) (“Current law

does not require that the Notice to Appear . . . be in any language other than

English.”); Popa v. Holder, 571 F.3d 890, 897-98 (9th Cir. 2009).


                                           2                                      15-73797
      To the extent Shunevych challenges the agency’s decision not to invoke its

sua sponte authority to reopen, we lack jurisdiction over that contention. See

Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir. 2011); cf. Bonilla v.

Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      To the extent Shunevych contends changed conditions in Ukraine warrant

reopening, we lack jurisdiction to consider this unexhausted contention. See Tijani

v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      15-73797